—Motion for writ of error coram nobis granted and the order entered and decision filed December 23, 1994 are hereby vacated. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, whether the elements of burglary in the first and second degrees were satisfied by the guilty plea. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order entered and decision filed December 23,1994 are vacated and the Court will consider the appeal de novo (see, People v LeFrois, 151 AD2d 1046). Defendant is directed to file his records and briefs on or before March 11, 2002. Present — Green, J. P., Pine, Hayes and Bums, JJ.